Title: To James Madison from Jonah Sanford, 21 June 1814
From: Sanford, Jonah
To: Madison, James


        
          Sir.
          Dated at Litchfield (Con) June 21st. 1814
        
        The nations of Europe embracing a great part of the Christian World have been at war with one another, at different times, for many years past, Seemingly for filthy Lucre’s Sake, or to gratify a Spirit of domination, or to gain some undue advantage of each other and have shed much human blood. All which is contrary to the Scriptures, and which the greater part of the people of Christendom profess to believe to be the word of God. The prosecution of this business is directly contrary to the profession of the people of our own country, and highly provoking to the Supreme Ruler of the Universe, & which has been a sore calamity to me for more than thirty years past. Now a door seems to be providentially opened, for

an amicable adjustment of all difficulties among the contending nations, & for the restoration of peace and tranquility so much desired. At the present time the most of our Christian brethren in Europe seem to be disposed to peace especially the Emporor of Russia, who has offered his mediation between the contending nations, to prevent the further effusions of human blood. I beg leave to Suggest to your Excellency the following measures to be adopted for the universal peace, tranquility and happiness of all the contending nations of Christendom, viz to have a Court composed of Judges from every nation in Europe and America—perhaps one to three millions of inhabitants where the nation is large, but that no nation shall be deprived of having one Judge—to meet at some suitable place, and to Judge and determine all controversies, between all the nations, and that all the nations Should have equal privilleges by Sea and Land—and that Said Court should have a sufficient Navy and standing Army Commissioned by said General Court and at their full command, for the purpose of suppressing of all Pyracies & all determinations and resolutions which shall by sd. Court be made, and which shall be provided at the expense of their Constituents, and all other Ships of War Shall be disarmed, and converted to the use of transports and Merchantdize. And now May it please your Excellency I wish you to take these my suggestions into full consideration and if you shall think that some such measures can be adopted and carried into effect, it would be greatly beneficial to mankind. And further that when any Nation Shall think themselves wronged or abused by any one of the other nations, and such nation which shall have aggressed upon the rights of the other shall refuse or neglect to make full, ample and Just Satisfaction to the other. That instead of resorting to war, they shall have a right to sue such nation which has been in default before said General Court in some proper form, and said Court shall have full power to Judge and determine all controversies between Such Contending nations, and the last shall follow Suit, and that said Court shall hold their office during life. That there may never be any more wars to afflict and distress the world. And further if any one or two nations will not comply with these measures proposed, then such nations as do not comply with the before-mentioned proposals shall be compelled by the General Court to be quiet, as to the great and pacific measures adopted and not attempt to disturb any one nation of his natural rights and privilleges that harmony may prevail all over the world. I think May it please your Excellency, that the most likely way would be for you Sir to write to Alexander the Emperor of Russia desiring him to write to all the powers in Christendom to see if they will comply with such measures as you and he may propose in the premises to prevent any further effusion of human blood, and roll on that happy

period, when wars shall forever cease and the happiness of mankind be universally promoted. I am Sir with great respect, your Excellency’s most obedient humble Servant
        
          Jonah Sanford
        
        
          P.S. Your Excellency will please to pardon me for intermedling or pointing out any national affairs but something like the foregoing proposals might have escaped your mind.
          
            Jonah Sanford
          
        
        
          N B Sir as I have Ever put full Confidence in your Excelencyes promoting the Republikin Cause and measures and I am a decided Republican my Self and ever have tried to Vindicate the Cause: which imboldens me to write to you as above.
        
      